Opinion by
Ekwall, J.
The customhouse broker testified that at the time he made entry of both types of merchandise he considered that the invoice prices represented the proper value for the merchandise; that he investigated to the best of his ability as to what the market prices were in Mexicali; and that before making entry, he talked over the values with the appraiser. The merchandise was appraised as entered and an investigation by a customs agent failed to-disclose facts contrary to those testified to by the entrant. However, on subsequent-investigation, the Government found that the foreign market value of the merchandise was considerably higher than that declared on entry and appeals for reappraisement were taken by the collector. The petitioner testified that he subsequently found that he was -in error in adopting the invoice prices. Upon, the record it was held that the entry of the merchandise at a value lower than that found on final appraisement was without intent to defraud the Government, or to deceive its officials. The petitions were therefore granted.